Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, and 15-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durcan et al. (US 6281091 B1, hereinafter Durcan).
With regards to claim 1, Durcan discloses a memory cell structure (FIGS. 11A-12) comprising: 
a silicon substrate (silicon substrate 11/12) with a silicon surface; (top surface of substrate 12) 
a transistor (transistors 41-44 comprising gate conductors 41 and 42) coupled to the silicon surface, the transistor comprising a gate structure, (at least gate conductors 41 and 42) a first conductive region, and a second conductive region; (N type regions 14B, 14C) 
a capacitor  (capacitor comprising layers 20, 23C and 24C, 36, 18, and 19) with a storage electrode, (conductive stud 15) the capacitor being over the transistor and the storage electrode electrically coupled to the second conductive region of the transistor; (See FIG. 11A) 
wherein the capacitor comprises a capacitor periphery, (portion of electrode 20 wrapping the transistor 41-44 and dielectric 17) and the transistor is located within the capacitor periphery.  

With regards to claim 2, Durcan discloses the memory cell structure of claim 1, wherein the storage electrode comprises a circumference and the transistor is located within the circumference.  (See FIG. 11A, where the circumference of the studs 15 in total surround the transistors 41-44)

With regards to claim 3, Durcan discloses the semiconductor device structure of claim 2, wherein the capacitor further comprises a counter electrode (conductive layer 24C) covering the transistor.  (See FIG. 11A) 

With regards to claim 6, Durcan discloses the memory cell structure of claim 1, wherein the capacitor comprises a first protrusion region, (region of capacitor above the transistor) a second protrusion region (region of capacitor to the side of the transistor) and a connection region, (region of capacitor directly contacting transistor)  the connection region is over the gate structure of the transistor and connects the first protrusion region and the second protrusion region, and the first protrusion region and the second protrusion region confine the transistor.  (See FIGS. 11A-12) 

With regards to claim 7, Durcan discloses the memory cell structure of claim 6, wherein the transistor further comprising a first spacer (top surface of spacer 17) covering a first side of the gate structure and positioned above the silicon surface; and 
a second spacer (side surface of spacer 17) covering a second side of the gate structure and positioned above the silicon surface; 
wherein the second protrusion region of the capacitor extends upward from the silicon surface and abuts against the second spacer, and the first protrusion region of the capacitor abuts against the first spacer and extends upward from an isolation region which is on the silicon surface.  (See FIG. 11A)

With regards to claim 8, Durcan discloses a memory cell structure (FIGS. 11A-12) comprising: 
a silicon substrate (silicon substrate 11/12) with a silicon surface; (top surface of substrate 11/12) 
a transistor  (transistors 41-44 comprising gate conductors 41 and 42) coupled to the silicon surface, the transistor comprising a gate structure, (at least gate conductors 41 and 42) a first conductive region, and a second conductive region; (N type regions 14B, 14C) 
a capacitor (capacitor comprising layers 20, 23C and 24C, 36, 18, and 19) electrically coupled to the second conductive region of the transistor, and the capacitor completely covering the transistor.  (See FIG. 11A, where the capacitive layers completely cover the transistor 41-44 and 17) 

With regards to claim 9, Durcan discloses the memory cell structure of claim 8, wherein the capacitor comprises a storage electrode, (capacitor electrode 20) and the storage electrode comprises a first protrusion region, (region of capacitor above the transistor) a second protrusion region (region of capacitor to the side of the transistor) and a connection region, (region of capacitor directly contacting transistor)  vertically stacked above a top side of the transistor and connecting the first protrusion region and the second protrusion region; (See FIG. 11A)
wherein the second protrusion region Page 47 of 52connects to the second conductive region of the transistor.  (See FIG. 11A)

With regards to claim 10, Durcan discloses the memory cell structure of claim 9, wherein the first protrusion region and the second protrusion region clamp the transistor.  (See FIG. 11A) 

With regards to claim 11, Durcan discloses the memory cell structure of claim 9, further comprising a counter electrode, (electrode 24C) a plurality of first transistors, (transistors over dielectric 13) and a plurality of first storage electrodes (conductive studs 15) corresponding to the plurality of first transistors respectively; (See FIG. 12) 
 wherein the counter electrode covers the plurality of first transistors and the plurality of first storage electrodes, and the counter electrode is coupled to a first voltage source.  (See FIG. 12)


With regards to claim 15, Durcan discloses the memory cell structure of claim 9, wherein the transistor further comprising (top surface of spacer 17) covering a first side of the gate structure and positioned above the silicon surface; and 
a second spacer (side surface of spacer 17) covering a second side of the gate structure and positioned above the silicon surface; 
wherein the second protrusion region of the capacitor extends upward from the silicon surface and abuts against the second spacer, and the first protrusion region of the capacitor abuts against the first spacer and extends upward from an isolation region which is on the silicon surface.  (See FIG. 11A)

With regards to claim 16, Durcan discloses the memory cell structure of claim 9, wherein a top of the first protrusion region is a rectangular-like shape, and a top of the second protrusion region is another rectangular-like shape.  (See FIGS. 11A-12, where the protrusions are “rectangular-like”) 

With regards to claim 17, Durcan discloses a memory cell structure  (FIGS. 11A-12) comprising a cell area and an inner area within the cell area, the memory cell structure comprising: 
a transistor (transistors 41-44 comprising gate conductors 41 and 42) within the inner area; and 
a capacitor  (at least capacitor comprising layers 20, 23C and 24C, 36, 18, and 19) within the cell area, the capacitor comprising a plurality of protrusion regions (regions of capacitor above the transistor and to the side of the transistor) and a connection region, (region of capacitor directly contacting transistor) the connection region being over the transistor and connecting the plurality of protrusion regions.  (See FIGS. 11A-12) 

With regards to claim 18, Durcan discloses the memory cell structure of claim 17, wherein the cell area is a rectangular-like shape, and a top of one protrusion region is another rectangular-like shape.  (See FIGS. 11A-12, showing the “rectangular-like” shape)

With regards to claim 19, Durcan discloses the memory cell structure of claim 17, wherein the transistor comprises a gate structure, (gate electrodes 41-42) a cap isolating layer (dielectric cap 44) above the gate structure, a first conductive region, (N region 14B) and a second conductive region, (conductive region 14B) wherein a first protrusion region of the plurality of protrusion regions extends upward and downward from a top of the cap isolating layer.  (See FIG. 11A) 

With regards to claim 20, Durcan discloses the memory cell structure of claim 19, wherein a second protrusion region of the plurality of protrusion regions extends upward and downward from a top of the cap isolating layer, and the second protrusion region connects to the second conductive region of the transistor.  (See FIG. 11A) 

With regards to claim 21, Durcan discloses the memory cell structure of claim 17, wherein the plurality of protrusion regions confine the transistor.  (See FIG. 11A) 

With regards to claim 22, Durcan discloses a memory cell structure  (FIGS. 11A-12) comprising: 
a silicon substrate (silicon substrate 11/12) with a silicon surface; (See FIG. 11A) 
a transistor  (transistor 41-44 comprising gate conductors 41 and 42) coupled to the silicon surface, the transistor comprising a gate structure(gate electrodes 41-42) a cap isolating layer (dielectric cap 44) above the gate structure, a first conductive region, (N region 14B) and a second conductive region; (conductive region 14B)  and 
a capacitor  (capacitor comprising layers 20, 23C and 24C, 36, 18, and 19) electrically coupled to the second conductive region of the transistor, wherein the capacitor is over the transistor and comprises a capacitor periphery (at least region of capacitor over stud 15 and curving over transistor) which is a rectangular-like shape.  (See FIG. 11A, showing the “rectangular-like” shape)

With regards to claim 23, Durcan discloses the memory cell structure of claim 22, wherein the transistor is located within the capacitor periphery.  (See FIG. 11A) 

With regards to claim 24, Durcan discloses the memory cell structure of claim 22, wherein the capacitor further comprises a storage electrode, a (capacitor electrode 20) and the storage electrode comprises a first protrusion region, (region of capacitor above the transistor) a second protrusion region (region of capacitor to the side of the transistor including stud 15) and a connection region, (region of capacitor directly contacting transistor) being above the cap isolating layer  and connecting the first protrusion region and the second protrusion region; (See FIG. 11A)
wherein the first protrusion region and the second protrusion region extend upward and downward from a top of the cap isolating layer.  (See FIG. 11A) 

With regards to claim 25, Durcan discloses the memory cell structure of claim 24, wherein the first protrusion region extends upward from the top of the cap isolating layer to a position higher than the connection region, and extends downward from the top of the cap isolating layer to an isolation region (region of dielectric 17) which is on the silicon surface.  (See FIG. 11A) 

With regards to claim 26, Durcan discloses the memory cell structure of claim 25, wherein the second protrusion region extends upward from the top of the cap isolating layer to another position higher than the connection region, and Page 50 of 52extends downward from the top of the cap isolating layer to the silicon surface.  (See FIG. 11A, showing the stud extending down to the silicon surface) 

With regards to claim 27, Durcan discloses a memory cell structure (FIGS. 11A-12) comprising: 
a counter electrode; (electrode 24C) 
a plurality of first transistors; (at least transistors 41-44 and 17 over region 13) and 
a plurality of first storage electrodes (at least bottom electrodes 20) corresponding to the plurality of first transistors respectively; (See FIG. 12)
wherein the counter electrode covers the plurality of first transistors and the plurality of first storage electrodes, and the counter electrode is coupled to a first voltage source. (See FIG. 11A-12)

Allowable Subject Matter
Claims 4-5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812